RUBICON MINERALS CORPORATION STOCK OPTION PLAN 1. INTERPRETATION 1.1. Defined Term - For the purposes of this Plan, the following terms shall have the following meanings: (a) “Associate” shall have the meaning ascribed to such term in the British Columbia Securities Act, as amended from time to time; (b) “Board” means the Board of Directors of the Company; (c) “Change in Control” means: (i) a takeover bid (as defined in the British Columbia Securities Act), pursuant to which the offeror or any one acting jointly or in concert takes up and pays for Shares of the Company and, as a result of such take up and payment, the offeror holds in the aggregate more than 50% of the outstanding Shares immediately upon completion of the takeover bid; (ii) a change of control of the Board resulting from the election by the shareholders of the Company of less than a majority of the persons nominated for election by management of the Company; (iii) the sale of all or substantially all the assets of the Company; (iv) the sale, exchange or other disposition of a majority of the outstanding Shares of the Company in a single transaction or a series of related transactions; (v) the dissolution of the Company’s business or the liquidation of its assets; (vi) a merger, amalgamation or arrangement of the Company in a transaction or series of transactions in which the Company’s shareholders receive less than a majority of the outstanding shares of the new or continuing Company; or (vii) the acquisition, directly or indirectly, through one transaction or a series of transactions, by any Person, of an aggregate of more than 50% of the outstanding Shares; (d) “Committee” means the Compensation Committee appointed by the Board, or if no such committee is appointed, the Board itself; (e) “Company” means Rubicon Minerals Corporation, a corporation incorporated under the laws of the Province of British Columbia; (f) “Date of Grant” means the date on which a grant of an Option is effective; (g) “Disability” means a medically determinable physical or mental impairment expected to result in death or to last for a continuous period of not less than 12 months which causes an individual to be unable to engage in any substantial gainful activity; - 1 - (h) “Disinterested Shareholder Approval” means an ordinary resolution approved at a shareholders meeting by a majority of the votes cast by: (i) the holders of the issued and outstanding Shares; and (ii) the holders of any securities of the Company, other than the Shares, which have a residual right to share in the earnings of the Company and in its assets upon liquidation or winding-up (“Restricted Securities”), on a basis proportionate to their respective residual equity interests in the Company, excluding votes attaching to the Shares and the Restricted Securities beneficially owned by Insiders to whom Options may be issued and Associates of those persons; (i) “Effective Date” means the effective date of this Plan as set out in Section 16 hereof; (j) “Guardian” means the guardian, if any, appointed for an Optionee; (k) “Insider” shall have the meaning ascribed to such term in the British Columbia Securities Act, as amended from time to time; (l) “Market Price” means: (i) where the Shares are listed for trading on the TSX, the last closing price of the Shares on the TSX immediately prior to the time of the grant of an Option; (ii) where the Shares are suspended from or are not listed for trading on the TSX but are listed for trading on another stock exchange or over the counter market, the closing price of the Shares on the stock exchange or over the counter market which is the principal trading market for the Company’s Shares, as may be determined for such purpose by the Committee; or (iii) where the Company is a reporting issuer, but the Shares are not listed for trading on a stock exchange or over the counter market, or where the Company is not a reporting issuer, the value which is determined by the Committee to be the fair value of the Shares, taking into consideration all factors that the Committee deems appropriate, including, without limitation, recent sale and offer prices of the Shares in private transactions negotiated at arm’s length; (m) “Option” means an option to purchase Shares granted pursuant to the terms of this Plan; - 2 - (n) “Option Certificate” means the certificate to be entered into between the Company and an Optionee, specifying the terms of the Option being granted to the Optionee under the Plan; (o) “Option Price” means the exercise per Share for an Option which shall be expressed in Canadian funds or in the United States dollar equivalent thereof; (p) “Optionee” means a person to whom an Option has been granted; (q) “Person” means a natural person, company, government, or political subdivision or agency of a government; and where two or more Persons act as a partnership, limited partnership, syndicate or other group for the purpose of acquiring, holding or disposing of securities of an issuer, such syndicate or group shall be deemed to be a Person; (r) “Plan” means this Stock Option Plan of the Company; (s) “Qualified Successor” means a person who is entitled to ownership of an Option upon the death of an Optionee, pursuant to a will or the applicable laws of descent and distribution upon death; (t) “Related Entity” means, for an issuer or person, a Person that controls or is controlled by the issuer or person or that is controlled by the same Person that controls the issuer; (u) “Reorganization” means any statutory merger, plan of arrangement, statutory consolidation, statutory compulsory acquisition, sale of all or substantially all of the assets of the Company, or sale, pursuant to an agreement with the Company, of securities of the Company; (v) “Restricted Securities” has the meaning set out in subsection 1.1(h) hereof; (w) “Shareholder Approval” means approval by the affirmative votes of the holders of a majority of the voting securities of the Company present, or represented, and entitled to vote at a meeting duly held in accordance with applicable corporate laws; (x) “Shares” means the common shares without par value in the capital of the Company; (y) “Term” means the period of time during which an Option may be exercised; and “TSX” means the Toronto Stock Exchange. 2. STATEMENT OF PURPOSE 2.1. Principal Purposes- The principal purposes of the Plan are to provide the Company with the advantages of the incentive inherent in share ownership on the part of employees, officers, directors, and consultants responsible for the continued success of the Company; to create in such individuals a proprietary interest in, and a greater concern for, the welfare and success of the Company; to encourage such individuals to remain with the Company; and to attract new employees, officers, directors and consultants to the Company. - 3 - Benefit to Shareholders- The Plan is expected to benefit shareholders by enabling the Company to attract and retain personnel of the highest caliber by offering such personnel an opportunity to share in any increase in value of the Shares resulting from their efforts. 3. ADMINISTRATION 3.1. Board or Committee - Subject to the direction of the Board, the Plan shall be administered by the Committee. 3.2. Committee - The Committee shall administer the Plan on behalf of the Board in accordance with such terms and conditions as the Board may prescribe, consistent with this Plan.TheCommittee shall continue to serve until otherwise directed by the Board. 3.3. Quorum and Voting -A majority of the members of the Committee shall constitute a quorum, and, subject to the limitations in this Section 3, all actions of the Committee shall require the affirmative vote of members who constitute a majority of such quorum. No member of the Committee who is a director to whom an Option may be granted may participate in the decision to grant such Option (but any such member may be counted in determining the existence of a quorum at any meeting of the Committee in which action is taken with respect to the granting of an Option to him or her). 3.4. Powers of Committee - The Committee shall have the authority to review the following matters in relation to the Plan and to make recommendations on such matters to the Board: (a) administration of the Plan in accordance with its terms; (b) determination of all questions arising in connection with the administration, interpretation, and application of the Plan, including all questions relating to the value of the Shares; (c) correction of any defect, supply of any information or reconciliation of any inconsistency in the Plan in such manner and to such extent as shall be deemed necessary or advisable to carry out the purposes of the Plan; (d) prescription, amendment and rescission of the rules and regulations relating to the administration of the Plan; (e) determination of the duration and purpose of leaves of absence from employment which may be granted to Optionees without constituting a termination of employment for purposes of the Plan; (f) with respect to the granting of Options: (i) determination of the employees, officers, directors or consultants of the Company or a Related Entity of the Company, any Related Entity of such persons, and individuals employed by a Person providing management services to the Company, to whom Options shall be granted, based on the eligibility criteria set out in this Plan; - 4 - (ii) determination of the terms and provisions of the Option Certificate which shall be entered into with each Optionee (which need not be identical with the terms of any other Option Certificate); (iii) amendment of the terms and provisions of an Option Certificate, provided the Committee obtains: (A) the consent of the Optionee; and (B) the approval of any stock exchange on which the Company is listed, where required; (iv) determination of when Options shall be granted; (v) determination of the number of Shares subject to each Option; (vi) determination of the vesting schedule, if any, for the exercise of any Option; and (g) all other determinations necessary or advisable for administration of the Plan. 3.5. Approvals - The Company will use its best efforts to obtain any regulatory or shareholder approvals which may be required pursuant to applicable securities laws or the rules of any stock exchange or over the counter market on which the Shares are listed. 3.6. Administration by Committee- The Committee shall have all powers necessary or appropriate to accomplish its duties under this Plan. In addition, the Committee’s administration of the Plan shall in all respects be consistent with the policies and rules of any stock exchange or over the counter market on which the Shares are listed. 4. ELIGIBILITY 4.1. Eligibility for Options - Options may be granted to any employee, officer, director or consultant of the Company or a Related Entity of the Company, to a Related Entity of such persons, and to an individual employed by a Person providing management services to the Company. 4.2. Limitation - The grant of Options under the Plan is subject to the limitation that the aggregate of: (a) the number of Shares issuable to Insiders (including their Associates), at any time; and (b) the number of Shares issued to Insiders (including their Associates), within any one year period, under the Plan, or when combined with all of the Company’s other security based compensation arrangements, cannot exceed 10% of the issued and outstanding Shares. - 5 - 4.3. No Violation of Securities Laws - No Option shall be granted to any Optionee unless the Committee has determined that the grant of such Option and the exercise thereof by the Optionee will not violate the securities law of the jurisdiction in which the Company and the Optionee reside. 5. SHARES SUBJECT TO THE PLAN 5.1. Number of Shares - The Board, based on recommendations by the Committee, may grant Options under the Plan from time to time to purchase an aggregate of up to a maximum of 8.5% of the number of Shares which are issued and outstanding on a rolling basis as at the Date of Grant of any Option.Such maximum number of Shares issuable under the Plan shall be made available from authorized, but unissued, Shares.The maximum number of Shares issuable under the Plan shall be adjusted, where necessary, to take account of the events referred to in Section 10 hereof. 5.2. Expiry of Option - If an Option expires or terminates for any reason without having been exercised in full, the unpurchased Shares subject thereto shall again be available for the purposes of the Plan. 5.3. Reservation of Shares - The Company will at all times reserve for issuance and keep available such number of Shares as shall be sufficient to satisfy the requirements of the Plan. 5.4. Grants of Other Options to Purchase Shares- Neither the existence of this Plan nor any provision contained in it shall be interpreted as restricting the powers of the Board to, in its discretion, grant options to purchase Shares outside of the Plan. 6. OPTION TERMS 6.1. Option Certificate - With respect to each Option to be granted to an Optionee, the following terms shall be specified in the Option Certificate between the Company and the Optionee: (a) the number of Shares subject to purchase pursuant to such Option; (b) the Date of Grant; (c) the Term; (d) the Option Price, provided that the Option Price shall not be less than the Market Price of the Shares on the Date of Grant; (e) subject to Section 6.2 below, any vesting schedule upon which the exercise of an Option is contingent; and (f) such other terms and conditions as the Committee deems advisable and are consistent with the purposes of this Plan. 6.2. Vesting Schedule - The Board, taking into account the recommendations of the Committee, shall have complete discretion to set or vary the terms of any vesting schedule for each Option granted, including, without limitation, discretion to: - 6 - (a) allow full and immediate vesting upon the grant of such Option; (b) permit partial vesting in stated percentage amounts based on the length of the Term of such Option; and (c) permit full vesting after a stated period of time has passed from the Date of Grant. 6.3. Amendments to Options - Amendments to the terms of previously granted Options are subject to regulatory approval, if required.In particular, if required by the TSX, Disinterested Shareholder Approval shall be required for: (a) a reduction in the Option Price; or (b) an extension of the Term, of a previously granted Option if the Optionee is an Insider of the Company or an Associate of an Insider at the time of the proposed amendment.In this event, only the Insider whose Option is being amended and such Insider’s Associates shall be required to abstain from voting in relation to the Disinterested Shareholder Approval. 6.4. Uniformity - Except as expressly provided herein, nothing contained in this Plan shall require that the terms and conditions of Options granted under the Plan be uniform. 6.5. Amendment of Expiration of Term of Option During Blackout Period - Notwithstanding the provisions of subsection 6.1(c) or the date of expiration of the Term of an Option determined in accordance with this Plan (“Fixed Term”), the date of expiration of the Term of an Option will be adjusted, without being subject to Board or Committee discretion, to take into account any blackout period imposed on the Optionee by the Company as follows: if the Fixed Term expiration date falls within a blackout period imposed on the Optionee by the Company or falls within 10 business days after the end of such blackout period, then the Fixed Term expiration date is to the close of business on the 10th business day after the end of such blackout period. 7. EXERCISE OF OPTION 7.1. Method of Exercise - Subject to any limitations or conditions imposed upon an Optionee pursuant to the Option Certificate or Section 6 hereof, an Optionee may exercise an Option by giving written notice thereof to the Company at its principal place of business. 7.2. Compliance with U.S. Securities Laws - As a condition to the exercise of an Option, the Committee may require the Optionee to represent and warrant in writing at the time of such exercise that the Shares are being purchased only for investment and without any then-present intention to sell or distribute such Shares.A stop-transfer order against such Shares may be placed on the stock books and records of the Company, and a legend, indicating that the stock may not be pledged, sold or otherwise transferred unless an opinion of counsel is provided stating that such transfer is not in violation of any applicable United States federal and state securities laws, may be endorsed on the certificates representing such Shares in order to assure an exemption from registration.The Committee also may require such other documentation as may from time to time be necessary to comply with United States federal and state securities laws.The Company has no obligation to undertake registration of Options or the Shares issuable upon the exercise of the Options. - 7 - 7.3. Payment of Option Price- The notice described in Section 7.1 shall be accompanied by full payment of the aggregate Option Price to the extent the Option is so exercised.Such payment shall be in lawful money (Canadian funds) by cheque, wire transfer or bank order. 7.4. Issuance of Certificates–
